         Case 1:19-cv-00511-REB Document 21 Filed 03/10/20 Page 1 of 1




       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO
            U.S. MAGISTRATE JUDGE MINUTE ENTRY


(X) TELEPHONE STATUS CONFERENCE

(X) NOTICE OF HEARING: NEXT TSC is 10:30 am/Mtn., JUNE 2, 2020,
*Ms. Grande shall initiate this call at 208-334-1495.


Judge: RONALD E. BUSH                          Deputy Clerk/ESR: Lynette C. Case
Date: 3/10/2020
CV.19-511-S-REB
Boise, ID.
Tape: 2:00 PM (15m)



TRIPLE T. ENTERPRISES,                              Merideth Addy/Scott Tschirgi
Plaintiff,                                           Attorneys for Plaintiff,

vs.

KFC CORP., et al,                        Alexandra Grande/David Armendariz,
POSTMATES, INC.                    Daniel Mooney (shall file notice of appearance)

                     Defendants.             Attorneys for Defendants.


Court reviewed the record/Plans submitted.    Parties advised Status of case.
Consents due 3/27/20.


Court shall enter its Case Management Order, as discussed on the record.
